Title: From Benjamin Franklin to Vergennes, 27 December 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Decr 27. 1781.
I received the Letter your Excellency did me the honour of writing to me the 21st Inst; and having understood from Mr Grand that he had lately obtained a Sum that would be sufficient for the present Month, I communicated your Letter to him, and desired his Opinion whether instead of the Million I had requested of your Excellency, it might not be well to take only 500,000 l.t. and leave the other 500,000 l.t. for Mr Morris. Inclosed I send his Answer to me, by which I am induced to continue my Application for the entire Million. And as I shall make no other use of it than to pay the Bills and Orders of Congress, I am fully satisfied of my being sufficiently authorised in applying their Money to that purpose; more especially as the protesting their Drafts would be attended with the most mischievous Consequences. I am with great Respect, Sir, Your Excellency’s, most obedient & most humble Servant.
B Franklin
Exy. Ct. de Vergennes
 
Endorsed: M. de R rep
